President.
It is unnecessary to consider the causes of demurrer assigned; for, if the declaration is good in form, we are of opinion that it is defective in substance, and cannot be supported. The declaration suptposes a joint liability, on a recognizance which is not joint, but several; the parties are responsible only as they have contracted; each for himself, has acknowledged himself indebted to the State in the sum of one thousand dollars, conditioned for the appearance of Gardiner before the next court of Common Pleas; there is not in the recognizance any thing which will warrant the construction attempted to be put on it by the prosecutor. The cognizors being severally liable, this form of action cannot be sustained against them; the. defendants must, therefore, have judgment on the demurrer.